SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

259
CA 16-01328
PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ.


IN THE MATTER OF JENNIFER WAITE, DAVID
WILLIAMS, JONATHAN SCHELL, DARRELL HARRIS
AND JOSEPH LAWLER, RESIDENT TAXPAYERS,
ELECTORS AND LEGAL VOTERS IN THE TOWN OF
CHAMPION FIRE PROTECTION DISTRICT,
PETITIONERS-APPELLANTS,

                      V                           MEMORANDUM AND ORDER

TOWN OF CHAMPION, RESPONDENT-RESPONDENT.


PINSKY LAW GROUP, PLLC, SYRACUSE (BRADLEY M. PINSKY OF COUNSEL), FOR
PETITIONERS-APPELLANTS.

SLYE LAW OFFICES, P.C., WATERTOWN (ROBERT J. SLYE OF COUNSEL), FOR
RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Jefferson County (James P. McClusky, J.), entered December 16, 2015 in
a CPLR article 78 proceeding. The judgment dismissed the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioners appeal from a judgment dismissing their
CPLR article 78 petition seeking a determination that respondent’s
dissolution plan is void and a determination that respondent must
comply with General Municipal Law, article 17-A, title 3. We agree
with respondent that Supreme Court properly dismissed the petition
inasmuch as respondent complied with the statute (see § 786 [1]). The
majority of electors voted for dissolution of the Champion Fire
Protection District, and respondent consequently fulfilled its duty of
devising a dissolution plan (see § 782 [2]). Petitioners failed
either to attain the requisite number of signatures to challenge the
dissolution plan by referendum (see § 785 [2] [a]), or to petition for
the establishment of a fire district (see Town Law § 171 [1]).




Entered:    March 24, 2017                      Frances E. Cafarell
                                                Clerk of the Court